Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	Claims 1-16 filed 10/30/20 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority (Provisional Application 61235324) under 35 U.S.C. 119(e), filed 08/19/2009, is acknowledged.  
3. 	Drawing filed 10/30/20 is acknowledged. 
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.					Enablement
	Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an “engineered polypeptide (or the encoding polynucleotide) capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the engineered polypeptide has at least 95% identity to SEQ ID NO: 4 and comprises the residue difference C190G and at least one further residue difference at a position of SEQ ID NO: 4 selected from a position corresponding to position 2, 11, 64, 76, 95, 99, 148, 152, 153, 159, 197, 200, 202, 206, and 249, vector, host cell and a method of making the mutants using the said nucleic acid sequence, does not reasonably provide enablement for an engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the engineered polypeptide has at least 70% identity to SEQ ID NO: 4 and comprises the residue difference C190G and at least one further residue difference 
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with the claims.  Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F2d  731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988))[ Ex parte Forman [230 USPQ 546 (Bd. Pat. App. & Int. 1986)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.  The factors most relevant to this rejection are [the scope of the claims, unpredictability in the art, the amount of direction or guidance presented, and the amount of experimentation necessary]. 
These claims are directed to:
1. An engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the polypeptide has at least 70% identity to SEQ ID NO: 4 and comprises at least one residue difference selected from C190G, A202F, M206C, and Y249F. 
2. The engineered polynucleotide encoding an engineered polypeptide of claim 1, wherein the at least one residue difference is M206C.
3. The engineered polynucleotide encoding an engineered polypeptide of claim 1, wherein the amino acid sequence comprises at least two further residue differences selected from V95M, S96L, L147I, C190G, A202F, and Y202F.
4. The engineered polynucleotide encoding an engineered polypeptide of claim 1, wherein the amino acid sequence comprises the residue differences: V95M, A202F, and M206C. 5. The engineered polynucleotide encoding an engineered polypeptide of claim 1, wherein the amino acid sequence comprises the residue differences: V95M, C190G, A202F, and M206C. 
11. An expression vector comprising the engineered polynucleotide of claim 1. 
12. The expression vector of claim 11, operably linked to a control sequence suitable for directing expression in a host cell.
13. A host cell comprising the expression vector of claim 11.
14. A host cell comprising the expression vector of claim 12.
15. A method for preparing an engineered polypeptide, comprising culturing a host cell of claim 13, and optionally isolating the polypeptide from the cell.
16. A method for preparing an engineered polypeptide, comprising culturing a host cell of claim 14, and optionally isolating the polypeptide from the cell. 
The specification discloses an “engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the engineered polypeptide has at least 95% identity to SEQ ID NO: 4. 

	The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of nucleic acids encoding numerous mutant (or variant) ketoreductases broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the nucleotide and encoded amino acid sequence of 16 mutant ketoreductases prepared from the sequence of SEQ ID NO: 4.
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass all modifications of nucleic acid encoding mutant ketoreductases bearing 70% homology or identity to the enzyme of SEQ ID NO: 4, because the specification does not establish: (A) regions of the protein structure which may be modified without effecting ketoreductase activity; (B) the general tolerance of ketoreductase to modification and extent of such 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including genes encoding ketoreductase with an enormous number of amino acid modifications to the sequence of SEQ ID NO: 4. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of genes encoding numerous α -amylase mutants (including vector, host cell and the method of making the recombinant mutant α -amylase) having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is extensive and undue in using the modified enzyme in the method claimed.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
6.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,834,758. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
Claim 1 of the patent (for example) is drawn to - An engineered polynucleotide sequence encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the polypeptide has at least 95% identity to SEQ ID NO: 4 and comprises the residue difference A202F.
Instant Claim 11 (for example) recites “An expression vector comprising “the engineered polynucleotide” of claim 1. [Instant claim 1 recites: 1. An engineered polypeptide capable of converting I -(3-hydroxyphenyl)-2- (methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the polypeptide has at least 70% identity to SEQ ID NO: 4 and comprises at least one residue difference selected from C190G, A202F, M206C, and Y249F.]  
Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims. 
7.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of U.S. Patent No. 10,870,835. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
	Patented claim 11 (for example) is drawn to – An expression vector comprising a polynucleotide encoding the engineered polypeptide of claim 1. Claim 1 is drawn to “An 
Instant claim 1 is drawn to “An engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the polypeptide has at least 70% identity to SEQ ID NO: 4 and comprises at least one residue difference selected from C190G, A202F, M206C, and Y249F.”
  Given the fact pattern of the instant case as well as the patent the species claims of the patent anticipates the instant genus (or broad) claims. 
8.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,590,396. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
	Patented claim 1 (for example) is drawn to – “An engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the engineered polypeptide has at least 95% identity to SEQ ID NO: 4 and comprises the residue difference C190G and at least one further residue difference at a position of SEQ ID NO: 4 selected from a position corresponding to position 2, 11, 64, 76, 95, 99, 148, 152, 153, 159, 197, 200, 202, 206, and 249.”
Instant claim 1 is drawn to “An engineered polynucleotide encoding an engineered polypeptide capable of converting 1-(3-hydroxyphenyl)-2-(methylamino)ethanone to (R)-phenylephrine, wherein the amino acid sequence of the polypeptide has at least 70% identity to SEQ ID NO: 4 and comprises at least one residue difference selected from C190G, A202F, M206C, and Y249F.”


9.	IDSs filed 10/30/20 & 10/30/20 are acknowledged. Signed copies of the same are provided with this Office Action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 571 272 0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940